Citation Nr: 0520647	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  03-27 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
second degree burn scars from the right shoulder to the right 
thigh.

2.  Entitlement to service connection for irritable bowel 
syndrome and reflux, including on a secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel



INTRODUCTION

The appellant had active military service from November 1983 
to July 1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO).

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a) (West 2002), an appeal to the Board 
must be initiated by a notice of disagreement and completed 
by a substantive appeal after a statement of the case is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 
(2004).

The RO issued a statement of the case in July 2003 regarding 
the two issues listed on the title page of this action, and 
one unrelated issues for service connection.  The veteran 
filed a substantive appeal in September 2003 in which he 
specifically appealed the two issues listed on the title page 
of this action.  Therefore, the Board does not have 
jurisdiction to decide the third issue listed in the July 
2003 statement of the case.

The Board notes that, according to the veteran's DD 214, he 
was awarded the Southwest Asia Service Medal.  The veteran 
has not claimed service connection for an undiagnosed illness 
manifested by stomach problems, including irritable bowel 
syndrome, and the RO has not adjudicated this claim.  
Consequently, this issue is not on appeal before the Board.  
In June 2003, 38 C.F.R. § 3.317 (2004) was amended to expand 
the definition of a "qualifying chronic disability" (for 
service connection) to include not only a disability 
resulting from an undiagnosed illness as stated in prior law, 
but also any diagnosed illness that the Secretary determines 
in regulations warrants a presumption of service-connection 
under 38 U.S.C.A. 1117(d).  Regulation 38 C.F.R. § 3.317 was 
also amended to expand the definition of a "qualifying 
chronic disability" to include a "medically unexplained 
chronic multisymptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms."  

This rulemaking was meant to clarify this category of 
illnesses by defining the term "medically unexplained 
chronic multisymptom illness" in the new § 3.317(a)(2)(ii) 
to mean "a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities."  Also, a "[c]hronic multisymptom illnesses 
of partially understood etiology and pathophysiology will not 
be considered medically unexplained."  See 68 38 C.F.R. § 
3.317 (2004).  

To repeat, the veteran has not claimed service connection for 
an undiagnosed illness manifested by stomach problems, 
including irritable bowel syndrome.  Thus, this issue is not 
on appeal before the Board.  If the veteran believes that his 
stomach problems are the result of an undiagnosed illness 
manifested by stomach problem, he should file the appropriate 
claim with the RO.    


FINDINGS OF FACT

1.  The residual second degree burn scars of the right upper 
extremity and right chest are considered different parts of 
the veteran's body; the residual scarring respectively 
approximates one square foot of the right upper extremity and 
of the right chest.

2.  The veteran's current stomach problems, manifested by 
irritable bowel syndrome and reflux, were not caused by any 
incident of service, and were not caused by or permanently 
worsened by his service-connected residual scarring due to 
second and third degree burns.

CONCLUSIONS OF LAW

1.  A combined 20 percent evaluation for second degree burn 
scars from the right upper extremity and right chest is 
warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7802 
(effective prior to, and subsequent to August 30, 2002).

2.  A stomach disorder, manifested by irritable bowel 
syndrome and/or reflux, was not incurred in or aggravated by 
service, and is not proximately due to a service-connected 
disability. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2004).  

Under the rating criteria in effect prior to August 30, 2002, 
third degree burn scars with an area or areas exceeding 6 
square inches (38.7 sq. cm.) warranted a 10 percent rating.  
The next higher rating of 20 percent required evidence of 
third degree burn scars of an area or areas exceeding 12 
square inches (77.4 sq. cm.).  38 C.F.R. § 4.118, Diagnostic 
Code 7801 (2002).  According to Note (2), ratings for widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined.

The old version of Diagnostic Code 7802 provided for a 
maximum 10 percent rating for second degree burns 
approximating one square foot or "0.1 [square meters]".  
Diagnostic Code 7802 included a Note that referred to Note 2 
under Diagnostic Code 7801.

Under the rating criteria in effect prior to August 30, 2002, 
superficial scars warrant a 10 percent evaluation if they are 
poorly nourished and subject to repeated ulceration or if 
they are tender and painful on objective demonstration.  
Scars may also be rated based on limitation of function of 
the part affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, and 7805 (2002).

The rating criteria which became effective August 30, 2002, 
provide that superficial scars which are painful on 
examination or are unstable (frequent loss of skin over the 
scar) warrant a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803 and 7804.  Superficial scars that do 
not cause limited motion warrant a 10 percent evaluation if 
they involve an area or areas of 144 square inches (929 sq. 
cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802.  
Scars that are deep or that cause limited motion warrant a 10 
percent evaluation if the area or areas of involvement 
exceeds 6 square inches (39 sq. cm.) or a 20 percent 
evaluation if the area or areas of involvement exceeds 12 
square inches (77 sq. cm.).  38 C.F.R. § 4.118, Diagnostic 
Code 7801.  Otherwise, rate based upon the limitation of 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805.  

The Board finds that a combined 20 percent rating is 
warranted for residual second degree burns of the right 
shoulder and extremity and the right chest. Pursuant to the 
Note for Diagnostic Code 7802 (2002), (referring to 
Diagnostic Code 7801, Note (2)), ratings for widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined.  The evidence of record 
supports a finding of at least 12 square inches on the right 
shoulder and extremity (one part of the veteran's body) and 
the right chest or trunk (which is another part).  

According to a treatment note from "W.B.N.", M.D., dated in 
February 2003, the doctor described the veteran's residual 
burns on his right shoulder and upper extremity as well as 
his right chest.  Under the old Diagnostic Code 7802, this 
meets the criteria for a separate 10 percent rating for 
second degree burns to the right upper extremity and the 
right trunk, for a combined 20 percent rating for different 
parts of the body.  The Board notes that the doctor 
incorrectly interpreted the criteria set out in the Rating 
Schedule by applying Diagnostic Code 7801 for third degree 
burns as opposed to Diagnostic Code 7802 for second degree 
burns.  The service medical records and post-service VA 
medical records show that the veteran has residual second 
degree burns of the right upper extremity and right chest.

Color photographs of the right upper extremity and chest have 
been provided.  These photographs support the descriptions 
provided by Dr. "W.B.N."

The Board finds that ratings in excess of a separate 10 
percent rating for the right shoulder and upper extremity and 
for the right chest (for a combined 20 percent rating) are 
not warranted under the old or revised regulations.  In this 
regard, a 10 percent rating is the maximum allowed for 
residuals of second degree burns under the old Diagnostic 
Code 7802.  

The most recent VA examiner in February 2004 diagnosed the 
veteran's scars as well healed with minimum residuals.  It 
seems clear that any muscle damage to the right upper 
extremity or right chest has long since healed and resolved.  
Likewise, the appellant's contentions concerning muscular 
abnormalities resulting from the burns have not been 
objectively verified on VA examination.  Thus, the 
requirements for a rating in excess of a combined 20 percent 
rating for the right upper extremity and the right chest, 
under either the old or new rating criteria, have not been 
satisfied.  The Board must find that the post-service medical 
evidence, as a whole, provides negative evidence against such 
a finding. 

The Board notes that the RO originally included residual 
second degree burn scars down to the right thigh, which is 
part of the right lower extremity.  The Board finds, however, 
that a separate compensable rating is not warranted for this 
as a separate extremity under the old Diagnostic Code 7802.  
The veteran has not contended that he has had problems with 
scarring of the right thigh.  Furthermore, the VA and non-VA 
medical evidence is negative for manifestations of a scar of 
the right thigh.  In light of the above, a separate 
compensable rating is not warranted for scarring of the right 
thigh.  On again, post-service medical records provide 
evidence against such a finding.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalization for either of these 
disabilities and that the manifestations of these 
disabilities are not in excess of those contemplated by the 
schedular criteria.  In sum, there is no indication in the 
record that the average industrial impairment from either 
disability would be in excess of that contemplated by the 
assigned rating.  Therefore, referral of this case for extra-
schedular consideration is not in order.  See Floyd v. Brown, 
9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).  

II.  Service connection

Service connection may be granted for disability due to a 
disease or injury that was incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 
Service connection for certain chronic diseases, including 
peptic ulcers, will be presumed if they are manifest to a 
compensable degree within the year after active service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of service-connected disease or injury. 38 C.F.R. § 
3.310(a) (2004).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability. Allen v. Brown, 7 Vet. App. 439 
(1995).

Under Allen, The Board also notes that secondary service 
connection on the basis of aggravation is permitted under 38 
C.F.R. § 3.310, and compensation is payable for that degree 
of aggravation of a non-service-connected disability caused 
by a service-connected disability.

The veteran claims that he developed irritable bowel syndrome 
as a result of the service-connected burns to his body.  
After reviewing the evidence, the Board disagrees and finds 
that the preponderance of the evidence is against the 
veteran's claim.

While there are noted complaints of gastritis and stomach 
upset, the service medical records are negative for findings 
of peptic ulcers, irritable bowel syndrome, and reflux.  The 
service records, as a whole, provide evidence against this 
claim. 

The Board has reviewed post-service medical evidence of 
record.  In a November 2002 VA examination report, a VA 
examiner diagnosed the veteran with symptoms of 
gastroesophageal reflux disease (GERD), and that there was no 
relationship to his burns.  The Board finds this opinion is 
entitled to great probative weight.  This evidence is very 
negative against the veteran's claim.

The veteran has provided private post-service medical records 
that reflex various diagnoses of irritable bowel syndrome and 
reflux.  In light of the November 2002 VA examiner's 
findings, these records do not contain an opinion that links 
a current diagnosis of irritable bowel syndrome to stomach 
complaints during service.  Also, there is no evidence of a 
diagnosed peptic ulcer within a year after discharge from 
service.  As such, these records provide more negative 
evidence against this claim. 

After reviewing the evidence, the Board finds that the 
veteran does not suffer from a stomach disability either 
directly due to service or manifested by his service-
connected burns and residual scarring.  

The Board acknowledges the veteran's contentions regarding 
his claim.  While he may feel that his currently diagnosed 
irritable bowel syndrome with reflux is related to stomach 
upset during service, he is not qualified as a medical 
professional who is trained to make such a medical diagnosis.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Simply stated, the fact that the 
veteran was treated for an upset stomach during service would 
not necessarily provide a basis to find that his current 
disorder is related service. 

The Board concludes that the preponderance of the evidence is 
against the veteran's claim for service connection for 
irritable bowel syndrome either directly due to service or as 
secondary to service-connected residual scarring due to 
burns.  Despite statements by the veteran, the Board finds 
that the November 2002 VA examination report is of greater 
probative value, as it was based on an accurate medical 
history of the veteran, as well as objective clinical 
findings.  Since the preponderance of the evidence is against 
the veteran's claim, the Board need not consider the doctrine 
of reasonable doubt. See 38 U.S.C.A. § 5107(b).  Accordingly, 
the appeal is denied.

III.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, codified at 38 U.S.C.A. §§ 5103 & 5107 (West 2002), 
(the "VCAA") was signed into law.  This enhanced the 
notification and assistance duties of the VA towards 
claimants.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) (2004) 
apply to cases pending before VA on November 9, 2000, even if 
the initial agency of original jurisdiction decision was 
issued before that date; and (2) that a claimant must be 
given notice in accordance with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) before an initial unfavorable 
decision is issued.  Section 3(a) of the VCAA (also 
38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) require 
that, upon receipt of a complete or substantially complete 
application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The RO advised the veteran in a letter dated in September 
2002, prior to the December 2002 rating decision, of what 
information and evidence was needed to substantiate his 
increased rating claim for residual second degree burns and 
his service-connection claim for irritable bowel syndrome, to 
include on a secondary basis.  

The letters also advised him of the information and evidence 
that should be submitted by him, namely, any additional 
evidence and argument concerning the claimed conditions and 
enough information for the RO to request records from the 
sources identified by the veteran.  In this way, he was 
advised of the need to submit any evidence in his possession 
that pertains to the claim.  He was told that it was his 
responsibility to support the claim with appropriate 
evidence.  

In this case, although the notice letter that was provided to 
the veteran may not specifically contain the "fourth 
element" (i.e., tell the claimant to provide any relevant 
evidence in his or her possession), the Board finds that he 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to these claims.  

On page two of the September 2002 letter, the RO specifically 
explained the evidence it still needed from the veteran with 
respect to his claims:

?	Tell us about any additional information or 
evidence that you want us to try to get for you.  

When considering the September 2002 notification letter, the 
Board finds that the veteran was aware that it was ultimately 
his responsibility to give VA any evidence pertaining to the 
claim.  The claimant has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to the VA notice.  

The RO adjudicated the veteran's increased rating claim for 
residual scarring pursuant to the old and revised 
regulations, as reflected in the July 2003 statement of the 
case and the February 2004 supplemental statement of the 
case.

The RO also issued another VCAA notification letter to the 
veteran in February 2004.  On page one and again on page four 
of the letter, the RO asked the veteran to let it know if 
there was any other evidence or information that he though 
would support his claim.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error) and Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  The Board does a de novo review of 
the evidence and is not bound by the RO's prior conclusions 
in this matter.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
Board is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained.  

The Board finds that further development is not needed in 
this case with respect to the issues on appeal because there 
is sufficient evidence to decide the claim.  VA scheduled a 
VA examination in November 2002 and December 2004.

Based on the above, the Board finds that VA has satisfied the 
duty to assist the veteran.  In the circumstances of this 
case, additional efforts to assist or notify him in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

A combined 20 percent evaluation for second degree burn scars 
from the right upper extremity and right chest is granted, 
subject to the regulations governing the payment of monetary 
awards.

Entitlement to service connection for irritable bowel 
syndrome and reflux on a direct or secondary basis is denied.


	                        
____________________________________________
	JOHN CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


